Exhibit 10.26
Nikos Fountas
[Address]
Re: Bonus Compensation
Dear Nikos:
This letter agreement will confirm terms under which Euronet Worldwide, Inc.
(“Euronet”) is willing to provide you bonus compensation in your capacity as
Senior Vice President and Managing Director of Euronet’s EFT Division and any
other senior executive positions assigned to you from time to time by the
President or CEO of Euronet (the “Executive Positions”).
As compensation for your service in the Executive Positions, you will be
entitled to annual cash and long term equity incentive bonuses based on
performance in accordance with the policies and procedures established for
Euronet senior executives by the Compensation Committee of the Board of
Directors, and/or the CEO and President of Euronet from time to time.
In addition, in consideration of the following undertakings, Euronet agrees to
pay you a special cash retention bonus of $700,000 (the “Bonus Payment”):

  1.   You agree you will serve in the Executive Positions or in any other
position designated by the President or CEO of Euronet for a period of at least
three years, ending on February 22, 2014.

  2.   You will continue to faithfully execute your duties to your employer in
Greece, Euronet Card Services SA and to Euronet, as set forth in your employment
agreement dated February 24, 2011 with Euronet Card Services SA (the “Employment
Agreement”) and in accordance with the policies established by Euronet’s
Compensation Committee or its President or CEO from time to time for its senior
executives.

  3.   In the event (i) you resign or are dismissed from the Executive Positions
for “cause,” as defined below, or (ii) your Employment Agreement is terminated
for cause under Greek law, you will repay the Bonus Payment to Euronet
immediately upon Euronet’s demand. For purposes of (i) above, “cause” shall mean
any of the following: (a) you are convicted of any crime; (b) you are found to
have committed fraud, misappropriation or embezzlement or any other act of
dishonesty towards Euronet; (c) willful failure, gross negligence or gross
misconduct in the performance of your assigned duties; (d) willful failure to
follow reasonable instructions of any officer to whom you report or the Euronet
board.

 



--------------------------------------------------------------------------------



 



  4.   Euronet agrees that, with respect to any equity grants made to you under
the 2006 Stock Incentive Plan (the “Stock Plan”), you will be fully entitled to
the provisions of Section 11 of the Stock Plan relating to “Change in Control,”
as defined under the Stock Plan.

  5.   You will be responsible for any withholding or other income or individual
social security tax obligations that may apply in the U.S. or Greece with
respect to the Bonus Payment.

  6.   This letter agreement will be governed by the laws of Kansas. Any
disputes arising under this letter agreement may be submitted to the courts of
Johnson County, Kansas or Athens, Greece, at the option of Euronet.

Very truly yours,
/s/ Jeffrey B. Newman
Jeffrey B. Newman

 